Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 1, reciting: “wherein the first distance is less than the first length divided by twice the first number of bond connections” and “wherein the second distance is less than the first length divided by twice the first number of bond connections” are not clear because they are broad. A specific distance is not specified, a length is not given, therefore the limitation as a whole is not clear. Also, a specific number of bond connections is not claimed.
The limitation of claim 2, reciting: “a distance between the first bonding wire and the third edge is less than the first width divided by twice the overall number of bonding wires” is not clear because a first width is not disclosed, the number of bond wires are not defined. Also the overall number of bond connections is not given, not claimed.
The limitation of claim 13, reciting: “the first distance is less than the first length divided by twice the first number of bond connections” and “the second distance is less than the first length divided by twice the first number of bond connections” are not clear because they are broad. A specific distance is not specified, a length is not given, therefore the limitation as a whole is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-13 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Azuma US 2011/0241198.
Regarding claim 1, Azuma  shows in fig.4-7, a semiconductor arrangement, comprising: a controllable semiconductor element (40)[0049] comprising an active region (on top of 40)[0049]; and a plurality of bonding wires (30)(plurality shown in fig.7) arranged in parallel to each other in a first horizontal direction, wherein the active region (40) has a first length in the first horizontal direction and a first width in a second horizontal direction perpendicular to the first horizontal direction (shown in the drawings), wherein each of the plurality of bonding wires (30)[0049] is electrically and mechanically coupled to the controllable semiconductor element (40) by a first number of bond connections (on top of 40 with slope connections), wherein each of the bond connections (the slope down portion of 30 contacting the 40)[0049,0050] is arranged above the active region (40) in a vertical direction that is perpendicular to the first horizontal direction and the second horizontal direction, wherein a first bond connection (slope portion of 30 contacting 40) of each of the plurality of bonding wires (30) is arranged at a first distance from a first edge of the active region in the first horizontal direction, wherein the first distance is less than the first length divided by twice the first number of bond connections (contact portion of 30), wherein the first bond connection of each of the plurality of bonding wires (30) is the bond connection (contact portion) arranged closest to the first edge (edge of 40), wherein a second bond connection (second contact on 40) of each of the plurality of bonding wires (plurality of 30) is arranged at a second distance from a second edge of the active region(40) in the first horizontal direction, wherein the second edge is arranged opposite the first edge, wherein the second distance is less than the first length divided by twice the first number of bond connections (plurality of connections on 40), wherein the second bond connection (on 40) of each of the plurality of bonding wires (30)(fig.7) is the bond connection (30) arranged closest to the second edge (of 40).
Regarding claim 2, Azuma  shows in fig.4-7, a semiconductor arrangement wherein: a first bonding wire (30) of the plurality of bonding wires (in fig.7) is arranged closest to a third edge of the active region (top of 40) that is perpendicular to the first and the second edge; a distance between the first bonding wire (30) and the third edge (of 40) is less than the first width divided by twice the overall number of bonding wires (30); a second bonding wire (30) of the plurality of bonding wires is arranged closest to a fourth edge of the active region (40) that is opposite the third edge; a distance between the second bonding wire and the fourth edge is less than the first width divided by twice the overall number of bonding wires (30 shown in fig.7).
Regarding claim 3, Azuma shows in fig.4-7, a semiconductor arrangement, wherein a distance between two neighboring bonding wires (30 shown in fig.7) is equal for the plurality of bonding wires.
Regarding claim 4, Azuma  shows in fig.4-7, a semiconductor arrangement wherein: the plurality of bonding wires (30) is arranged in a first group and a second group (groups shown in fig.7) ; the bonding wires within each of the first and second group are equally spaced from each other; and a distance between the first group of bonding wires and the second group of bonding wires is greater than a distance between the individual bonding wires of each group (spacing shown in fig.7).
Regarding claim 5, Azuma  shows in fig.4-7, a semiconductor arrangement wherein a first end of each of the plurality of bonding wires (30) extends from the respective first bond connection (contacting 40) and is mechanically and electronically coupled to a semiconductor substrate (98).
Regarding claim 6, Azuma  shows in fig.4-7, a semiconductor arrangement of wherein a second end of each of the plurality of bonding wires (30) extends from the respective second bond connection (contacts with 40) and is not mechanically or electrically coupled to any other components (portion of 30 extending past 40).

Regarding claim 7, Azuma  shows in fig.4-7, a semiconductor arrangement of wherein a second end of each of the plurality of bonding wires (30) extends from the respective second bond connection (on 40) and is mechanically and electrically coupled to the semiconductor substrate (98) , and wherein the second end of each of the plurality of bonding wires is not used to electrically contact the controllable semiconductor element (40) such that an electrical contact is solely provided by the first ends of the plurality of bonding wires (30).
Regarding claim 8, Azuma  shows in fig.4-7, a semiconductor arrangement of wherein: the semiconductor substrate (98) comprises a dielectric insulation layer (90) and a first metallization layer (10) attached to the dielectric insulation layer (90); the first metallization layer is a structured layer comprising at least two different sections (shown in fig.4), recesses are formed between the at least two different sections; the controllable semiconductor element (40) is mounted on the first metallization layer (of 10); the first end of each bonding wire is mechanically and electrically coupled to a first section of the first metallization layer; and the second end of each bonding wire (30) is mechanically and electrically coupled to a second section of the first metallization layer (of 10) different from the first section.
Regarding claim 9, Azuma shows in fig.4-7, a semiconductor arrangement wherein the first end of each of the plurality of bonding wires (30) is electrically coupled to a different electrical potential than the second end of each of the plurality of bonding wires (30).


Regarding claim 10, Azuma shows in fig.4-7, a semiconductor arrangement wherein the active region of the controllable semiconductor element (40) is a region carrying a current [0049].
Regarding claim 12, Azuma shows in fig.4-7, a semiconductor arrangement wherein the controllable semiconductor element (40) further comprises an edge region surrounding the active region (of 40) in a horizontal plane, and wherein the edge region of the controllable semiconductor element (40) is a region that does not carry any currents.
Regarding claim 13, Azuma shows in fig.4-7, a method for producing a semiconductor arrangement, the method comprising: mounting a plurality of bonding wires (30) on a controllable semiconductor element (40), the controllable semiconductor element (40) comprising an active region (top of 40), wherein mounting the plurality of bonding wires (30 fig.7) on the controllable semiconductor element (40) comprises: for each of the plurality of bonding wires (30), forming a first number of bond connections (slope portions of 30 contacting 40 at different pint connections) between the bonding wire (30) and the controllable semiconductor element (40), thereby electrically and mechanically coupling the bonding wire (30) to the controllable semiconductor element (40), wherein: the plurality of bonding wires (30) is arranged in parallel to each other in a first horizontal direction (shown in fig.7); the active region  (40) has a first length in the first horizontal direction and a first width in a second horizontal direction perpendicular to the first horizontal direction; each of the bond connections (slope portions of 30 contacting 40 at different pint connections) is arranged above the active region (40) in a vertical direction that is perpendicular to the first horizontal direction and the second horizontal direction; a first bond connection (slope portions of 30 contacting 40 at different pint connections) of each of the plurality of bonding wires is arranged at a first distance from a first edge of the active region in the first horizontal direction, the first distance is less than the first length divided by twice the first number of bond connections (slope portions of 30 contacting 40 at different pint connections), the first bond connection of each of the plurality of bonding wires is the bond connection (slope portions of 30 contacting 40 at different pint connections) (at edge) arranged closest to the first edge, a second bond connection of each of the plurality of bonding wires(30) is arranged at a second distance from a second edge of the active region in the first horizontal direction, the second edge is arranged opposite the first edge, the second distance is less than the first length divided by twice the first number of bond connections, the second bond connection of each of the plurality of bonding wires is the bond connection (slope portions of 30 contacting 40 at different pint connections)  arranged closest to the second edge (of 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claims 1-9,11-13, and further in view of Yato US 2009/0189264.
Regarding claim 10, Azuma shows in fig.4-7, a device having bonding wires (30).
Azuma differs from the claimed invention because he does not explicitly disclose a device wherein a length of the second end of each of the plurality of bonding wires is at least 1 mm, at least 3 mm, or at least 5 mm.
Yato discloses [0060], a device wherein a length of the second end of each of the plurality of bonding wires (10) is at least 1 mm, at least 3 mm, or at least 5 mm.
Yato is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Azuma. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yato in the device of Azuma because it will reduce the on-resistance of the device [0060].
Pertinent art
Cheah USPAT 6,040,626 and Luechinger US 2004/0217488 disclose the claim limitations.
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
35 U.S.C. § 112(b) arguments
The Applicant argues that a first distance is disclosed because the wire are arranged at the first distance, and similarly a second distance is also disclosed. 
The Examiner argues that nowhere in the claim a specific distance is disclosed. The only distance that is disclosed is a broad and abstract distance that is not defined. How do we calculate “a distance that is less than the first length divided by twice the first number of bond connections”, without giving or claiming a specific number of connections? The claims remained abstract and not clear. The Examiner will maintain the rejection of claims 1, 2, and 13.
35 U.S.C. § 102(a) arguments
The Applicant argues that Azuma teaches that the cited element 40 is "the semiconductor device, and Azuma does not teach or show in any drawing the location of the active region within the semiconductor device 40.
The Examiner respectfully disagrees because the area where the wires 32,33 make an electrical connection will be an active area of semiconductor device. POSITA will understand that an area where connection is made on top of a device will be an active area of the device. This basic electronic connection to a semiconductor device. The Examiner shift the burden to the Applicant to show how an electrical connection is not made despite the fact that a wire is clearly making a connection on top of a semiconductor device. In fact, the area will never be considered a passive area based on the common known or obvious electrical connection of a wire to a semiconductor device. Rejection is maintained.
The Applicant argues that Azuma does not disclose that 30 is a wire, that it is rather a flat plate.
The Examiner respectfully disagrees because 30, despite been a plate is a type of wire that is flat. A specific type of wire is not disclosed in the claim. 30 is making an electrical connection, similarly than a typical wire would do. Therefore, 30 is and could be considered a wire. It is performing the same function of a typical wire would have.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813